Citation Nr: 1454924	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  07-39 188	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to March 2, 2010, for chondromalacia of the left patella with degenerative changes under C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  

2.  Entitlement to a disability rating greater than 10 percent from April 1, 2007, for medial meniscal tear with instability of the left knee under C.F.R. § 4.71a, DC 5257.  

3.  Entitlement to a disability rating greater than 30 percent from May 1, 2011, for status-post total arthroplasty of the left knee under C.F.R. § 4.71a, DC 5055.

4.  Entitlement to a total disability rating based on individual unemployability due to the Veteran's service-connected left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO assigned a temporary total evaluation for chondromalacia of the left patella with degenerative changes pursuant to 38 C.F.R. § 4.30 from February 2, 2007, to April 1, 2007; a 10 percent rating under 38 C.F.R. § 4.71a, DC 5010-5260, was assigned thereafter.  The Veteran filed a notice of disagreement as to the RO's assignment of a 10 percent rating.  

In a November 2007 decision, the RO assigned a separate 10 percent evaluation under 38 C.F.R. § 4.71a, DC 5257, for a medial meniscal tear of the left knee, with instability, effective from April 1, 2007.  Thereafter, the Veteran underwent a total left knee arthroplasty in March 2010, and in May 2010, the RO assigned a 100 percent evaluation from March 2, 2010, to May 1, 2011, and a 30 percent evaluation under 38 C.F.R. § 4.71a, DC 5055, from May 1, 2011.  

On April 26, 2011, the Veteran testified at a Board hearing.  A transcript of the hearing is of record.  During the hearing, the Veteran clarified that he was disagreeing with the disability ratings assigned to his left knee since filing his claim for an increased rating in January 2007, save for the two total evaluations assigned from February 2 to April 1, 2007, and from March 2, 2010, to May 1, 2011.  In accordance with the Veteran's disagreement and the facts of the case, the issues on appeal are therefore characterized as shown on the title page of this decision.

The Board notes that the case was remanded for further development in July 2011.  Upon competition of the requested development, the agency of original jurisdiction (AOJ) issued a March 2014 supplemental statement of the case (SSOC) and the matters were thereafter returned to the Board.

In April 2014, the Veteran was informed that Board hearings would be held in San Diego in June 2014 and that he would be placed on the call list if cancellations were received, as the Board's hearing docket for June was already filled.  The Veteran testified at a Board hearing on June 27, 2014, which hearing was held before a different Veterans Law Judge than the one who had held the April 2011 hearing.  In this regard, the Board notes that the law requires that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2014).  Furthermore, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's holding in Arneson, the Veteran was notified during the June 2014 Board hearing that he had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide this appeal; in response, he expressly waived, on the record, his right to a third hearing.  Accordingly, an additional hearing before a third Board member is not required.


FINDINGS OF FACT

1.  Prior to March 2, 2010, the Veteran's chondromalacia of the left patella with degenerative changes was manifested by pain, limited motion, weakness, swelling, stiffness, and grinding resulting in functional losses more nearly approximating flexion limited to 30 degrees.  

2.  The Veteran's medial meniscal tear of the left knee has been manifested by unsteadiness and slight instability; objective findings of subluxation have not been shown.  

3.  Since May 1, 2011, the Veteran has experienced chronic residuals of his total arthroplasty of the left knee in the form of severe painful motion.

4.  The Veteran's service-connected left knee disability is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment since May 1, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for the Veteran's service-connected chondromalacia of the left patella with degenerative changes were met prior to March 2, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5010-5260 (2014).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected medial meniscal tear of the left knee manifested by instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2014).

3.  The criteria for a disability rating of 60 percent for the Veteran's service-connected status-post total arthroplasty of the left knee have been met since May 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

4.  The criteria for a schedular award of TDIU because of left knee disability have been met since May 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

For rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in March 2007, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's VA treatment records, private medical evidence, VA examination report, and lay statements in support of his claims, to include his April 2011 and June 2014 hearing testimony.  The AOJ also undertook all development requested by the Board in its July 2011 remand with regard to requesting outstanding relevant records.  

Further, the Veteran was been provided with several VA examinations in connection with his claim of service connection for a left knee disability and appeal of the initial disability rating(s) assigned.  The Board finds that the VA examination reports, along with the relevant VA and private treatment records, contain sufficient evidence by which to evaluate the severity of the Veteran's left-knee disability in the context of the rating criteria and throughout the pendency of the Veteran's claim.  Thus, the Board has properly assisted the Veteran by affording him adequate VA examinations.  In this regard, the Board notes that the Veteran has raised an issue with the adequacy of the most recent examination, in that an addendum addressing the Veteran's range of extension was provided 6 month later.  The Board has considered the Veteran's argument; however, in light of the fact that the Board is awarding an increased rating and because the 2013 examination report records the Veteran's achieved extension after repetitive testing, the Board's finds no reason to remand the matter for another examination because the examination report does in fact contain findings relevant to the Veteran's extension at that time.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

The instant matters arise from a January 2007 claim for an increased evaluation for the Veteran's left knee disability.  At the time that the Veteran filed that claim, his left knee disability was characterized as chondromalacia of the left patella with degenerative changes and was evaluated as 10 disabling under C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  (The Board notes that the Veteran's knee disability was first assigned an evaluation under that hyphenated DC in December 2005.)  The Board stresses that the Veteran's disagreement is with his assigned evaluations, as outlined below, and not the effective date of any individual rating or with the periods of time for which he was assigned temporary total ratings.  Thus, the Board will address individually entitlement to ratings greater than those assigned during the applicable time periods under DCs 5010-5260, 5257, and 5055


1.  Rating greater than 10 percent prior to March 2, 2010, 
under C.F.R. § 4.71a, DC 5010-5260.

Prior to March 2, 2010, the Veteran's service-connected chondromalacia of the left patella with degenerative changes was evaluated as 10 percent disabling, bilaterally, under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5010-5260.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  DC 5010 pertains to traumatic arthritis, which is to be rated as degenerative arthritis under DC 5003.  DC 5003, in turn, provides for a rating based on the limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  

Limitation of knee motion is rated under DC 5260, pertaining to flexion, and DC 5261, pertaining to extension.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).  A 10 percent rating is warranted when flexion is limited to 45 degrees.  Id.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  Id.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  Id.  

Under DC 5261, a noncompensable rating is warranted where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).  A 10 percent rating is assigned when extension of the knee is limited to 10 degrees.  Id.  A 20 percent rating is applicable when extension is limited to 15 degrees.  Id.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Id.  Lastly, a 40 percent rating is assigned when extension is limited to 30 degrees.  Id.

When the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

Relevant to the appropriate rating for the Veteran's chondromalacia of the left patella with degenerative changes under DC 5010-5260, the evidence during the relevant time period shows that he underwent a VA examination in April 2007.  At that time, he complained primarily of left knee pain, aggravated by prolonged walking, standing, lifting, and climbing ladders.  He reported being able to stand or walk for up to two hours, before needing to sit down due to severe left knee pain.  The Veteran also reported working 32 hours a week at Wal-Mart in the garden department.  (The Board notes that a VA treatment record dated in February 2007 indicates that the Veteran had had left knee arthroscopic surgery the week prior and that the Veteran had been released from his job at Wal-Mart due to inability to lift, climb, and bend in order to perform his duties.)

Physical examination of the Veteran revealed that he walked with an antalgic gait favoring the right knee.  Range-of-motion testing revealed extension to zero degrees and flexion to 120 degrees, with pain noted "on the extreme of knee flexion."  The examiner found no apparent evidence of weakness, fatigability, or loss of coordination on repetitive testing.  

A VA treatment dated in August 2007 noted that Veteran reported with complaints of increased left knee pain on account of a twisting injury sustained the month prior while working.  The Veteran reported that since returning to work, he had had more discomfort due to prolonged standing, walking, climbing, and bending.  The Veteran was noted to have crepitation.  In September 2007, the Veteran reported that he had been fired from his job on account of his work restrictions.  The Veteran was seen for a physical therapy consultation in October 2008.  At that time, he complained of weakness, grinding, and stiffness in the left knee.  Functional limitations were noted to be bending and climbing ladders.  Flexion was within normal limits, but a loss of 5 degrees on active extension was indicated.  Passive extension was, however, within normal limits.  

The Veteran was again evaluated in October 2007.  He reported continued left knee pain since his February 2007 surgery.  He also indicated swelling, locking, and use of a cane, but denied use of a brace.  It was noted that he had worked for 30 years in maintenance at a navy base, but had retired in 2003 on account of knee pain.  He also reported that he had lost his job at Wal-Mart the previous month due to inability to lift, climb, and bend in order to perform his duties.  

Physical examination of the Veteran revealed that he walked slowly, with a limp.  The examiner noted obvious effusion and marked crepitation.  Range-of-motion testing revealed flexion to 140 degree and extension to zero degrees, with pain.  Repetitive testing produced the same results and there was no indication of incoordination, weakness, fatigue, or lack of endurance.  The examiner indicated that there was also a mild medial and lateral shift on valgus and varus pressure, but the cruciate ligaments appeared to be intact.  

In March 2009, the Veteran was again seen in the orthopedic clinic for an evaluation of his left knee.  It was noted that since his 2007 arthroscopy, the Veteran was treated conservatively, but his pain had progressed to the point where he wanted to have a total knee replacement.  Range-of-motion testing revealed full extension and flexion to 120 degrees.  

Based on the objective evidence of record, it is clear that the Veteran did not during the relevant time period have flexion limited to a compensable degree, even considering the degree at which he experiences pain.  See 38 C.F.R. § 4.71a, DC 5260.  Accordingly, a rating greater than 10 percent is not warranted based on actual limitation of motion caused by the Veteran's left knee disability because the Veteran was able to achieve flexion beyond that which would be considered even noncompensable.  Further, the Veteran has at all times had full extension, save for the one notation indicating a loss of 5 degrees on active extension in October 2008, which would only be noncompensably disabling.  DC 5261.  However, passive extension was at that time noted to be to zero degrees and range-of-motion testing thereafter demonstrated full extension, which suggests that any loss of extension in October 2008 was perhaps due to a temporary flare-up.  

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  

In the instant case, the Board finds that the Veteran is entitled to a rating greater than the currently assigned 10 percent prior to March 2, 2010, under the DeLuca factors.  This is so because the evidence shows that in addition to pain, the Veteran's left knee disability was variously manifested by weakness, grinding, stiffness, swelling, and locking, all of which resulted in difficulty with climbing, bending, and prolonged walking and standing.  These functional losses also impacted the Veteran's ability to maintain his job at Wal-Mart.  Further, the Veteran's knee pain was severe enough for him to elect to undergo a total left knee replacement.  In consideration of these factors, and when reasonable doubt is resolved in favor of the Veteran, the Board finds that prior to March 2, 2010, the Veteran's left knee symptomatology resulted in a limitation of functional abilities beyond that which would be contemplated by the assigned 10 percent rating-more akin to disability that would be evident with limitation of flexion to 30 degrees.  Accordingly, the Board finds that the Veteran's knee is more appropriately rated as 20 percent disabling in accordance with the factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DuLuca, supra.  

The Board finds a 20 percent rating to be the most appropriate as it does not appear that the Veteran's symptomatology resulted in a disability of such severity that it was akin to other knee conditions rated at greater than 20 percent.  In this regard, the Board notes that a 30 percent rating under DC 5256 requires ankylosis.  Even considering the DeLuca factors, the Veteran maintained an ability to ambulate and was able to achieve a range-of-motion greater than that which would be considered even noncompensable.  Thus, his disability was not tantamount to ankylosis.  
Notably, although the Veteran's pain itself may have been severe, his functional abilities were not so limited by pain that more than conservative treatment was recommended prior to his election to undergo a total knee replacement.  

In sum, the Board finds that the evidence supports a disability rating of 20 percent, but not higher, under DC 5010-5260, prior to March 2, 2010.  In finding that an evaluation greater than 20 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of the 20 percent assigned herein at any point during the relevant time period.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

2.  Rating greater than 10 percent from April 1, 2007, 
under C.F.R. § 4.71a, DC 5257.

In addition to the Veteran's chondromalacia of the left patella, the Veteran was also awarded service connection for medial meniscus tear of the left knee, manifested by instability, which disability has been evaluated as 10 percent disabling under DC 5257 since April 1, 2007.  The provisions of DC 5257 provide for a 10 percent rating when there is recurrent subluxation or lateral instability that is slight.  38 C.F.R. § 4.71a, DC 5257 (2014).  A 20 percent rating is applicable where there is recurrent subluxation or lateral instability that is moderate.  Id.  A 30 percent rating is for consideration where there is evidence of severe recurrent subluxation or lateral instability. 

Here, the Board finds that evidence of record does not support a higher rating under DC 5257 as the relevant evidence of record fails to contain subjective or objective evidence of moderate or severe instability or subluxation during the pendency of the claim for increase.  The April 2007 VA examination report notes two to three millimeters of, or "slight" as stated by the examiner, lateral collateral ligament laxity.  In October 2007, the Veteran was noted to have a mild medial and lateral shift on valgus and varus pressure, but the cruciate ligaments appeared to be intact at that time.  The Veteran also denied use of a brace.  When seen for a physical therapy consultation in October 2007, some instability in the medial and lateral meniscus was noted and the left patella was noted to track to the lateral side.  In March 2009, there was indicated to be no instability at zero or at 30 degrees.  When examined in August 2010, which examination took place during the Veteran's period of rehabilitation from his left knee arthroplasty, it was noted that stability testing of the left knee was within normal limits, but that medial and lateral meniscus tests were abnormal, with a moderate degree of severity.  Upon examination in July 2013, objective evidence of instability was not noted, nor was there any indication of subluxation or dislocation; however, the Veteran required constant use of a cane for knee stability.  It was also noted that due to the Veteran's size, it was difficult to perform an accurate Lachman's test, but that that test was not applicable at that time, as it was for anterior cruciate ligament stability and the Veteran had undergone a left knee arthroplasty.

Upon review of the evidence of record, to include the Veteran's reported symptoms, the Board finds that the evidence does not reflect that the Veteran's medial meniscal tear of the left knee was manifested by symptomatology tantamount to moderate instability or subluxation.  The Veteran's ligaments have appeared intact such that there was no inability to maintain stability in that sense.  There was also no evidence of subluxation.  There is however evidence to suggest that the Veteran's experiences unsteadiness, such that the use of a cane is necessary to maintain stability.  The objective evidence also showed "slight" laxity in April 2007 and some instability in the medial and lateral meniscus of the left knee in October 2008.  Stability testing thereafter failed to reveal objective evidence of instability.  Overall, the Board finds that the evidence represents no more than slight instability, such that a rating greater than the assigned 10 percent is not warranted.  Further, because DC 5257 is not predicated on loss of motion, the Board need not consider whether a higher rating is warranted on the basis of functional loss as discussed in DeLuca, supra.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) ("With regard to the appellant's claim for a compensable rating for subluxation of the left knee, the [Board] evaluated the claim under DC 5257.  This DC is not predicated on loss of range of motion, and thus §§ 4.40 and 4.45, with respect to pain, do not apply.").

3.  Rating greater than 30 percent from May 1, 2011,
 under C.F.R. § 4.71a, DC 5055

As noted above, on March 2, 2010, the Veteran underwent a total left knee arthroplasty and was assigned a temporary total rating from that date, which rating expired on May 1, 2011.  The Veteran was afforded a VA examination in July 2013. (The Board notes that although in its previous remand, the possibility of an earlier examination was indicated, development undertaken on remand failed to substantiate that any such earlier examination was in fact conducted.)  Range-of-motion testing revealed flexion to 90 degrees, with pain at 90 degrees.  Left knee extension was not indicated, but it noted that upon repetitive testing, the Veteran achieved extension to zero degrees.  Flexion was the same upon repetitive testing.  Functional losses were noted to be less movement that normal, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  Pain on palpation was also evident.  Regarding the residuals of the Veteran's knee surgery, the examiner indicated that there were intermediate degrees of residuals weakness, pain, or limitation of motion.  

During his June 2014 hearing, the Veteran asserted that he experienced severe knee pain, which he rated as a 9 or 10 on a scale of 1 to 10.  He reported taking prescription pain medicine daily, and stated that he was unable to stand for long periods of time due to pain and weakness and also indicated swelling.

Regarding the Veteran's rating under DC 5055, which pertains to a knee replacement, that DC provides for a 100 percent rating for one year following implantation of prosthesis and a minimum 30 percent rating following that one-year period.  38 C.F.R. § 4.71a, DC 5055 (2014).  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the rating criteria provide that the disability is to be rated by analogy to DCs 5256, 5261 or 5262.  Id.

Upon review of the evidence, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, his left knee total arthroplasty has resulted in chronic residuals consisting of severe painful motion, such that a 60 percent rating under DC 5055 is warranted as May 1, 2011.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  The Veteran is competent to report his perceived level of pain and the Board has no reason to doubt his credibility in indicting a pain level of 9 or 10.  Moreover, several months after his surgery, he reported a pain level of 8, which would indicate to the Board that more likely than not his residual pain has been more severe than moderate since his procedure.  Further, the Veteran has reported taking prescription strength pain medicine on a daily basis.  The Board finds that this evidence supports the assignment of a 60 percent rating under DC 5055.  A 60 percent rating is the highest rating available under DC 5055.  Thus, to the extent applicable, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under a particular DC).  

4.  Extraschedular Consideration

As to each rating and time period addressed above, the Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's left knee disability have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain, swelling, crepitation, stiffness, decreased motion, instability, unsteadiness, and limitation of activities.  The Board does not find that the Veteran's symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2012).  Indeed, the rating schedule and associated regulations compensate for limited motion and other described symptoms.  Although limitation of activities such as walking and standing, and use of a cane are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his knee pain and decreased motion and that those assistive devices are used to alleviate the Veteran's instability, all of which are accounted for by the rating schedule.

5.  TDIU

As discussed in the Board's prior remand, the issue of entitlement to TDIU was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

By virtue of the Board's decision above, awarding a 60 percent rating for status-post total arthroplasty of the left knee under DC 5055, the Veteran meets the threshold rating requirements necessary to establish entitlement to TDIU as of May 1, 2011.  See 38 C.F.R. § 4.16(a).  While the minimum rating requirements have been met since May 1, 2011, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.  Consequently, the Board must determine whether the Veteran's service-connected disability has precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Upon review of the evidence of record, and in consideration of the benefit of the doubt, the Board finds that the evidence suggests that the Veteran's left knee disability prevents him from obtaining and maintaining substantially gainful employment.  The Veteran has reported being let go from a job at Wal-Mart on account of being unable to perform certain job duties due to limitations of his left knee.  It was noted that the Veteran had worked for 30 years in maintenance at a navy base, but had retired in 2003 on account of knee pain.  Upon examination in 2013, the VA examiner opined that the Veteran's left knee condition would prevent employment that required bending, kneeling, squatting, and/or climbing.  She also indicated that he would require frequent breaks from prolonged standing or walking, but opined that the Veteran's left knee disability would not impact sedentary employment.  Notably, however, the examiner indicated earlier in the examination report that the Veteran's left knee disability would interfere with sitting, standing, and weight-bearing.  In opining that the Veteran would be able to engage in sedentary employment, the examiner did not discuss her earlier indication that the Veteran's left knee disability would in fact interfere with sedentary activity such as sitting.  It also does not appear as though the examiner's opinion regarding employability is based on consideration of the Veteran's education and occupational experiences, which thus undermines its probative value as it is not clear that the Veteran is suited for sedentary employment.

Overall, the Board finds that the evidence at least raises reasonable doubt as to whether the Veteran could engage in substantially gainful employment due to his left knee disability.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected left knee disability as likely as not is of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  Accordingly, the Board finds that entitlement to TDIU on a schedular basis is established as of May 1, 2011.


ORDER

Entitlement to a disability rating of 20 percent under DC 5010-5260 for chondromalacia of the left patella with degenerative changes is granted prior to March 2, 2010, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating greater than 10 percent from April 1, 2007, for medial meniscal tear with instability of the left knee is denied.

Entitlement to a disability rating of 60 percent under DC 5055 for status-post total arthroplasty of the left knee is granted from May 1, 2011, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a schedular TDIU rating based on left knee disability is granted from May 1, 2011, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Prior to May 1, 2011, the Veteran did not meet the threshold rating criteria for the assignment of TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  In light of the evidence outlined above, to include the evidence suggested that the Veteran was let go from his employment in 2007 due to his knee disability, the Board finds that there is an indication in the record that the Veteran's is unemployable on account of service-connected disability prior to May 1, 2011.  The Board, therefore, will remand the claim of entitlement to TDIU prior to May 1, 2011, for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extra-schedular basis prior to May 1, 2011.

Accordingly, the case is REMANDED to the AOJ for the following action:

Refer to the Director, Compensation and Pension Service the matter of whether TDIU is warranted on an extraschedular basis prior to May 1, 2011, pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.)  A supplemental statement of the case should thereafter be issued as required by regulation.
      
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
             MARK F. HALSEY	J.A. MARKEY
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



________________________________
JAMES L. MARCH
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


